Citation Nr: 1235716	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-46 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a lower back injury. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a cervical spine injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M. R.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1972 to February 1979 and from August 17 to September 16, 1988.

This appeal arises to the Board of Veterans' Appeals (Board) from August and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that determined that new and material evidence had not been submitted to reopen claims for service connection for cervical and lumbar spondylosis with old L1 compression fracture.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board requires that all documents in the claims files not written in English be translated at the RO prior to Board adjudication.  Volume 1 of the claims files contains 5 pages written all or partially in Spanish that have not yet been translated into English.  These documents are set forth with pink tabs on the left-hand side of the pages to be translated.  Two of the documents that require translation are single-page documents, but the third is a three-page document.  The Board cannot ascertain the relevance of any Spanish-written document until it has been translated.  Volume 2 of the claims files contain documents that have already been translated and need no further attention.  Volume 3 is entirely in English.

Accordingly, the case is REMANDED for the following action:

Volume 1 of the claims files contains documents tabbed with pink tabs in the left-hand side of the page.  These documents must be translated so that any Spanish is presented in English.  There are 5-pages tabbed for translation.  The claims files should be returned to the Board following all required translation.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


